USCA11 Case: 20-13976       Date Filed: 05/04/2021   Page: 1 of 4



                                                               [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 20-13976
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 8:19-cv-01650-AEP


EDWARD AMELY, SR.,

                                                                 Plaintiff-Appellant,

                                       versus

COMMISSIONER OF SOCIAL SECURITY,
                                                                Defendant-Appellee.
                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                   (May 4, 2021)

Before NEWSOM, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:

      Edward Amely, Sr. appeals the district court’s order denying his motion to

remand to the Commissioner to consider new evidence. Because the new evidence

is not material to the administrative law judge’s decision, we affirm.
          USCA11 Case: 20-13976       Date Filed: 05/04/2021   Page: 2 of 4



                                          I.

      Amely applied for disability benefits in 2016, alleging an onset of disability

of June of that year. His claims were denied at the initial and reconsideration

levels, so he requested a hearing before an administrative law judge. The

administrative law judge held a hearing and then issued a written decision in

December 2018 finding that Amely was not disabled. The Appeals Council denied

Amely’s request for review, and he filed an action in district court. There, Amely

filed a motion for remand under “sentence six” of 42 U.S.C. § 405(g); he

contended that a subsequent award of Supplemental Security Income and a May

2019 consultative examination performed by Dr. Thomas G. Trimmer constituted

new evidence that would have affected the earlier adverse decision. The district

court denied his motion, explaining that the award letter in and of itself was not

new evidence that would change the administrative result and that Dr. Trimmer’s

report did not relate back to the period at issue. This appeal followed.

                                         II.

      We review the district court’s determination of whether to remand based on

new evidence de novo. Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1218 (11th

Cir. 2001).




                                          2
          USCA11 Case: 20-13976       Date Filed: 05/04/2021    Page: 3 of 4



                                         III.

      The sixth sentence of 42 U.S.C. § 405(g) permits courts to remand an

application for benefits back to the Social Security Administration for further

action. A claimant must establish that: (1) there is new, noncumulative evidence,

(2) the evidence is material, and (3) there is good cause for the failure to submit

that evidence at the administrative level. Hunter v. Soc. Sec. Admin., Comm’r, 808

F.3d 818, 821 (11th Cir. 2015). Evidence is material if it is relevant and probative

such that there is a reasonable possibility that it would change the administrative

result. See Washington v. Soc. Sec. Admin., Comm’r, 806 F.3d 1317, 1321 (11th

Cir. 2015).

      The district court did not err in concluding that Dr. Trimmer’s 2019 report

was not relevant and probative to the administrative law judge’s decision. To be

sure, evidence of Amely’s memory functioning at the time of the administrative

law judge’s decision would have been material—the administrative law judge

specifically found that there was no severe limitation in Amely’s ability to

remember information, so evidence from the relevant time period could rebut that

finding. See id. at 1322–23. But Dr. Trimmer’s evaluation was conducted months

after the administrative law judge’s decision, and there is no indication that the

report related back to the period that was adjudicated. Although Dr. Trimmer

noted that Amely “reportedly has had some memory problems” going back to


                                          3
          USCA11 Case: 20-13976       Date Filed: 05/04/2021    Page: 4 of 4



2016, he did not state that he had reviewed any of Amely’s previous records or that

his opinions related back to the period before the decision. See id. at 1322. In fact,

Dr. Trimmer did not even comment on the cause of Amely’s memory issues or if

Amely had been suffering from those issues at the time of the decision. Moreover,

the report stated that the memory testing results were an accurate estimate of

Amely’s current level of functioning; the results gave no indication about his

functioning from before that time.

       Amely contends that the subsequent favorable decision in 2019 suggests that

Dr. Trimmer’s report was chronologically relevant. But that award simply stated

that Amely was found disabled as of January 31, 2019; it did not state that Amely

was disabled because of memory issues, that Dr. Trimmer’s report had any impact

on the award, or that Amely was disabled in 2018. The mere fact that Amely was

found disabled in January 2019 does not make Dr. Trimmer’s examination findings

material to an earlier decision. See id. In short, even if the administrative law

judge had this new evidence, there is not a reasonable possibility that the decision

would have been different. See 42 U.S.C. § 405(g); see also Hunter, 808 F.3d at

821.

       AFFIRMED.




                                          4